Citation Nr: 1316510	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  12-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from November 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection to PTSD and depression as separate disability entities. 

The Board has recharacterized the appeal to reflect that the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The psychiatric disabilities have been combined into a single claim.  For this same reason, a May 2011 rating decision denying service connection for anxiety is subsumed by the ongoing appeal.

The Veteran and his wife testified at a March 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  At that time the Veteran also submitted a stressor statement, along with a waiver of initial RO consideration.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that VA treatment records from March 2009 to May 2011 have been secured.  It appears the RO associated records for the period one year prior to the date of receipt of the Veteran's claim.  However, those records demonstrate that the Veteran had been treated for psychiatric symptoms for some period prior to March 2009; he was taking medications for such, and doctors discussed having changed those medications in February 2009.

It appears, then, that the VA treatment records documenting the Veteran's initial mental health complaints, diagnosis, and treatment are not associated with the claims file.  These records would clearly be relevant to the determination of the etiology of his difficulties.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

On remand, appropriate steps must be taken to associate with the claims file complete VA treatment records regarding psychiatric treatment.  The exact period of time for which the Veteran has received such treatment is unclear; he should be asked to identify the period.

Moreover, at the March 2013 hearing, the veteran indicated that he had received some form of group therapy at a Johnson City VA facility.  This appears to be a reference to the Vet Center, a VA affiliated counseling service.  No attempts have been made to obtain the Vet Center records.  Such must be accomplished on remand.

Finally, the Board notes that the basis of the denial currently on appeal is the lack of a verified stressor event to support the current diagnosis of PTSD.  The Veteran has alleged several incidents during his service aboard the U.S.S. Monterey (CVL-26), a light aircraft carrier, from June 1954 to January 1956.  He has reported observing deaths on the flight deck from propellers; seeing pilots miss the arresting wires and ditch into the sea, where some were killed as the ship passed; and hearing the screams of men trapped below decks when something struck the ship.

These incidents are of the type likely to be reflected in a ship's deck logs, which are preserved for ships of this period by the Modern Military Branch (MMB) of the National Archives.  However, the MMB will not conduct searches for deck logs for periods longer than two months, due to the voluminous nature of the records, and the intensity of the required labor.  Up to this point, the Veteran has been unable to provide any such window of inquiry, and so no meaningful development of his stressor allegations could be undertaken. 

In light of the need for remand for other matters, however, and the need to contact the Veteran in connection therewith, another attempt to narrow the focus of the allegations is advisable.  On remand, the veteran should be asked to narrow the time period during which his alleged stressors took place to the greatest extent possible, in any terms possible.  Statements of the season in which they took place, around which holiday or world event, or how soon after his arrival aboard could be helpful to his claim.  Names of those involved in any incidents would also be valuable, of course, or statements from other service members who witnessed the incidents.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Contact the Veteran and ask that he identify all VA and non-VA care providers who he has seen in relation to any psychiatric complaints.  The Veteran must be asked to specify the periods of such treatment.
For all private care providers he identifies, to include the Vet Center, properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, must be requested.

2.  The Veteran must be asked to identify, to the greatest extent possible, the time period between June 1954 and January 1956 when any or all of his alleged stressor events took place.  He may identify the period by reference to known dates or events (i.e., two weeks after I arrived), seasons (i.e., in the fall), or some similar identifiable temporal landmark.

If the Veteran cannot identify a two month time period with a reasonable degree of certainty, it is permissible and encouraged for him to name the "most likely" two month period.

3.  Upon receipt of releases, VA must take appropriate action to contact the identified private providers and request all relevant records of mental health treatment.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  Associate with the claims file complete VA treatment records from the medical center in Mountain Home, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period prior to March 2009 indicated by the Veteran.

If the Veteran does not provide a time frame, records from at least January 2007 to March 2009 must be obtained; older records should be obtained only if there is an indication of earlier mental health problems.
5.  Make an appropriate request from the Modern Military Branch of the National Archives for deck logs of the U.S.S. Monterey (CVL-26) for any time period identified by the Veteran, either explicitly or implicitly.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include a mental disorders examination if a stressor is established.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

